     Case 3:21-cv-00013-MMD-WGC Document 14 Filed 09/07/21 Page 1 of 2



1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6      GEORGIA CELENTANO,                               Case No. 3:21-cv-00013-MMD-WGC
7                                    Plaintiff,                        ORDER
              v.
8
       THE VILLAGE ON SAGE STREET, et al.,
9
                                 Defendants.
10

11
             The Complaint in this action was filed on January 7, 2021. (ECF No. 1.) The Court
12
      issued its first notice of intent to dismiss unserved Defendants The Village on Sage Street,
13
      City of Reno, Hillary Schieve, Community Foundation of Western Nevada, Chris Askin,
14
      Volunteers of America, Leo McFarland, Devin McFarland, Pat Cashell, the State of
15
      Nevada, Nevada Department of Workforce Services, and the U.S. Department of Housing
16
      and Urban Development pursuant to Federal Rule of Civil Procedure 4(m), unless proof
17
      of service was filed by June 9, 2021. (ECF No. 3.)
18
             Pro se Plaintiff Georgia Celentano filed a motion for extension of time to file proof
19
      of service. (ECF No. 4.) The Court granted Celentano’s motion and reset the deadline to
20
      July 26, 2021. (ECF No. 5.) Celentano then filed a motion notice of voluntary dismissal
21
      pursuant to Rule 41(a) (ECF No. 6), which terminated her case. One week later,
22
      Celentano filed a motion to reverse the request for voluntary dismissal. (ECF No. 7.) The
23
      Court granted the motion and reopened Celentano’s case. (ECF No. 8.) In a minute order,
24
      the Court also extended the service deadline sua sponte to August 31, 2021. (Id.) The
25
      Court further informed Celentano that any defendants must be served by that date or be
26
      subject to dismissal under Rule 4(m).
27
      ///
28
     Case 3:21-cv-00013-MMD-WGC Document 14 Filed 09/07/21 Page 2 of 2



1           That deadline has now passed. Plaintiff issued summonses to Jai Narayan, City of

2     Reno, The Siegel Group, Inc., and Volunteers of America. (ECF Nos. 9, 10.) Proof of

3     service has been filed as to the City of Reno (ECF No. 11), Siegel Suites (ECF No. 12),

4     and Jai Narayan (ECF No. 13). To date, no proof of service has been filed as to any other

5     Defendant. Accordingly, it is ordered that the claims against the following Defendants are

6     dismissed without prejudice: The Village on Sage Street, Hillary Schieve, Community

7     Foundation of Western Nevada, Chris Askin, Volunteers of America, Leo McFarland,

8     Devin McFarland, Pat Cashell, State of Nevada, Nevada Department of Workforce

9     Services, and U.S. Department of Housing and Urban Development.

10          DATED THIS 7th Day of September 2021.

11

12

13                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
